November 4, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
      MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL
          HERMANN MEMORIAL CITY HOSPITAL, Appellant

NO. 14-14-00136-CV                           V.

  BRENDA PONCE AND RICCO GONZALEZ, AS NATURAL PARENTS,
 NEXT FRIENDS AND LEGAL GUARDIANS OF E.G., A MINOR, Appellees
               ________________________________

       This cause, an appeal from the order denying Memorial Hermann Hospital
System’s motion to dismiss, signed January 27, 2014, was heard on the transcript
of the record. We have inspected the record and find error in the trial court’s order.
We therefore order the trial court’s order denying Memorial Hermann Hospital
System’s motion to dismiss REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Brenda Ponce and Ricco Gonzalez, as Natural Parents, Next Friends and
Legal Guardians of E.G., a Minor.

      We further order this decision certified below for observance.